Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2020

                                     No. 04-20-00448-CR

                                     Amber Latia JACK,
                                         Appellant
                                            v.
                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR13552
                        The Honorable Jennifer Pena, Judge Presiding


                                        ORDER
       On May 29, 2018, appellant was convicted of possession of a controlled substance and
sentenced to eight years community supervision. On March 20, 2019, the State filed a motion to
revoke appellant’s community supervision, and on July 30, 2020, the trial court modified the
conditions of appellant’s community supervision. On September 3, 2020, appellant filed a notice
of appeal, seeking to appeal the trial court’s order modifying the conditions of her community
supervision.
       Modification of community supervision is not appealable at the time of modification. See
Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority
for entertaining a direct appeal from an order modifying the conditions of community
supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906
S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). A defendant may appeal the
judgment at the time she is placed on community supervision or her revocation of community
supervision. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 23(b); Quaglia, 906 S.W.2d at 113.
Here, appellant did not timely appeal from the judgment placing her on community supervision,
and the clerk’s record does not contain an order revoking her community supervision. It appears
we do not have jurisdiction over this appeal.
        We therefore ORDER appellant to show cause why this appeal should not be dismissed
for lack of jurisdiction by October 19, 2020. All appellate deadlines are suspended pending
further order of this court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court